Exhibit 10.1



FIRST AMENDMENT TO AMENDED AND RESTATED LETTER OF CREDIT AGREEMENT



This First Amendment to Amended and Restated Letter of Credit Agreement (the
"Amendment") is entered into as of December 17, 2010, by and between COMERICA
BANK ("Bank") and INTERNET CAPITAL GROUP, INC. ("ICG"), ICG HOLDINGS, INC. ("ICG
Holdings") and INTERNET CAPITAL GROUP OPERATIONS, INC. ("ICG Operations")(ICG,
ICG HOLDINGS and ICG Operations are sometimes referred to, individually, as a
"Borrower" and collectively, as the "Borrowers").



RECITALS

Borrowers and Bank are parties to that certain Amended and Restated Letter of
Credit Agreement dated as of December 18, 2009 (as amended from time to time,
the "Agreement"). The parties desire to amend the Agreement in accordance with
the terms of this Amendment.



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:



AGREEMENT

Incorporation by Reference

.
The Recitals and the documents referred to therein are incorporated herein by
this reference. Except as otherwise noted, the terms not defined herein shall
have the meaning set forth in the Agreement.



Amendment to the Agreement

. Subject to the satisfaction of the conditions precedent as set forth in
Article IV hereof, the Agreement is hereby amended as set forth below.





The following defined term in Section 1.1 of the Agreement is hereby amended and
restated in its entirety to read as follows:



"Revolving Maturity Date" means December 16, 2011.



The Schedule of Exceptions to the Agreement is hereby replaced by the attached
Schedule of Exceptions.



Legal Effect.

The Agreement is hereby amended wherever necessary to reflect the changes
described above. Each Borrower agrees that it has no defenses against the
obligations to pay any amounts under the Agreement.



Each Borrower understands and agrees that in modifying the existing Obligations,
Bank is relying upon such Borrower's representations, warranties, and
agreements, as set forth in the Agreement and the other Loan Documents. Except
as expressly modified pursuant to this Amendment, the terms of the Agreement and
the other Loan Documents remain unchanged, and in full force and effect. Bank's
agreement to modifications to the existing Agreement pursuant to this Amendment
in no way shall obligate Bank to make any future modifications to the Agreement.
Nothing in this Amendment shall constitute a satisfaction of the Obligations. It
is the intention of Bank and Borrowers to retain as liable parties, all makers
and endorsers of the Agreement and the other Loan Documents, unless the party is
expressly released by Bank in writing. No maker, endorser, or guarantor will be
released by virtue of this Amendment. The terms of this paragraph apply not only
to this Amendment, but also to all subsequent loan modification requests.

This Amendment may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one
instrument. This is an integrated Amendment and supersedes all prior
negotiations and agreements regarding the subject matter hereof. All
modifications hereto must be in writing and signed by the parties.



Conditions Precedent

. Except as specifically set forth in this Amendment, all of the terms and
conditions of the Agreement and the other Loan Documents remain in full force
and effect. The effectiveness of this Amendment is conditioned upon receipt by
Bank of:



This Amendment, duly executed by Borrowers;



Corporation Resolutions and Incumbency Certification, duly executed by each
Borrower;



A legal fee from Borrower in the amount of $500; and



Such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.

[Remainder of page left intentionally blank; Signature page and exhibits
follow.]

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

INTERNET CAPITAL GROUP, INC.

 

INTERNET CAPITAL GROUP OPERATIONS, INC.

     

By: /s/ Suzanne L. Niemeyer

/  

By: /s/ Suzanne L. Niemeyer

/

Name: Suzanne L. Niemeyer

/  

Name: Suzanne L. Niemeyer

/

Title: General Counsel and Managing Director

/  

Title: Secretary

/      

ICG HOLDINGS, INC.

 

COMERICA BANK

     

By: /s/ Suzanne L. Niemeyer

/  

By: /s/ William B. Schlosser

/

Name: Suzanne L. Niemeyer

/  

Name: William B. Schlosser

/

Title: Vice President and Secretary

/  

Title: VP

/      

 